Kerwin, J.
(dissenting). I most respectfully dissent from the decision of the majority of the court in this case.
The majority opinion in the main seems to. turn on the *391difference between tbe words “arise” and “accrue,” used in referring to causes of action under our statutes.
It seems to me plain under tbe authorities tbat tbe words are used interchangeably, and tbat under our statutes a cause of action does not “arise” until it “accrues.” In other words, before a cause of action “arises” or “accrues” it must be a complete cause of action, one in which-there is a person competent to sue, whereas in the case at bar there is no person competent to sue until an administrator, is appointed. Among other definitions of the word “accrue,” Bouvier (Law Diet., Rawle’s Rev. 1897) gives the following: “To arise, to happen, to come to pass.” “A cause of action accrues when suit may be commenced for a breach of contract.” A cause of action accrues from the time the right to sue for the breach attaches. Amy v. Dubuque, 7 Otto (98 U. S.) 470.
Webster defines “accrue:” “To arise or spring as a growth or result.”
One of the definitions of “accrue” in the Century Dictionary is, “Arise in due course,” and another is, “In law, to become a present and enforceable right or demand.”
When a right of action is given for causing the death of a person in favor of his representative, such action cannot accrue until the appointment of the representative, so as to set in motion the statute of limitation. Barnes v. Brooklyn, 22 App. Div. 520, 48 N. Y. Supp. 36.
In the leading English case, Murray v. East India Co. 5 B. & Ald. 204, which has been followed quite generally throughout the United States, it is said: “It cannot be said that a cause of action exists unless there be also a person in existence capable of suing.” In this case it will he,observed that the word “exists” is used instead of “accrues.”
In Stehn v. Hayssen, 124 Wis. 583 (102 N. W. 1074), at p. 588 it is said:
“No cause of action can accrue until there is some person *392in existence who can bring it, and there is no person in existence to bring an action in favor of the estate of a deceased person, which arises after death, until an executor or administrator is appointed.”
In Hobart v. Connecticut T. Co. 15 Conn. 145, it is held: “Now, independently of authority, we think it cannot be said that a cause of action exists unless there be also a person in existence capable of suing.”
In Andrews v. H. & N. H. R. Co. 34 Conn. 57, it is held:
“A cause of action accruing to an administrator after the death of the intestate is not complete and does not arise and exist so that the statute of limitations can begin to run upon it [if there be no executor], until an administrator is appointed who can bring suit.”
In Wallers v. Ottawa, 240 Ill. 259, 88 N. E. 651, it is held that:
“ 'Cause of action’ includes every fact necessary for the plaintiff to prove to entitle him to succeed, — every fact that defendant would have a right to traverse. . . . The terms 'right of action’ and 'cause of action’ are equivalent expressions. By this phrase [cause of action] is understood the right to bring an action, which implies that there is some person in existence who can assert and also a person who can lawfully be sued. ... If he have no legal right to sue, he has not merely a bad cause of action, but no cause of action.”
See, also, American R. Co. v. Coronas, 230 Fed. 545, L. R. A. 1916E, 1095, where a great many cases upon the subject are discussed.
In the instant case, even if the cause of action had accrued or arose before the appointment of an administrator (which 1 deny), I think it clear that the allegations that an administrator was duly appointed and qualified were a material and necessary part of the cause of action. Campbell v. U. S. 13 Ct. Cl. 108; Beal v. Batte, 31 Tex. 371; Neil v. Cherry, 2 Ohio Dec. 28; Secor v. Pendleton, 47 Hun, 281; Moir v. Dodson, 14 Wis. 279; Headlee v. Cloud, 51 Mo. 301; Hamil*393ton v. McIndoo, 81 Minn. 324, 84 N. W. 118; Fosler v. Adler, 84 Ill. App. 654; Barfield v. Price, 40 Cal. 535, at p. 543.
It is said in tbe maj ority opinion that if it be held that the appointment of an administrator is an essential part of the canse of action, then it would necessarily follow that the cause of action would cease to exist in case of the administrator’s death, resignation, or removal, and that a new or different cause of action would accrue to the next administrator. I do not think this follows. After an administrator is appointed the cause of action becomes complete, and the death, resignation, or removal would simply necessitate the revival of the action in the name of a proper representative.
It seems to me also that our statute, sec. 4251, supports the idea of all the authorities, including Stehn v. Hayssen, 124 Wis. 583, 102 N. W. 1074, to the effect that the cause of action does not arise or accrue until the appointment of an administrator. See, also, Revisers’ Notes to sec. 4251, Stats.
Sec. 2619, Stats., is the section involved upon this appeal. Our court construed this section in Bruil v. Northwestern Mut. B. Asso. 72 Wis. 430, 39 N. W. 529, and stated:
“It seems to us clear that no cause of action arose on this contract until the death of the assured in Iowa county and notice thereof to the defendant. The words 'cause of action,’ as here used, would seem to be synonymous with right of action, and include the act or omission without which there would be no cause of action or right of recovery. 'A cause of action is said to accrue to any person when that- person first comes to a right to bring an action.’ 1 Bouv. Law Diet. 291. ... It is evident that no cause of action arose until the death of Dr. Bruil and notice of that fact was given to the company. Then it was the duty of the defendant to make payment according to the contract. So the fact which gave rise to the cause of action, or, in other words, gave the right of action, accrued in Iowa county, and not in Dane county. . . . A cause of action does not arise, within the meaning of the statute, until the existence of such a state of facts as will en*394able the person having the proper relations to the property or persons concerned to bring the action. Within that construction, a cause of action does not arise until the facts exist which constitute the cause of action, and not merely the one fact which may be the breach of duty.”
I am satisfied that the petitioner was not entitled to have the case removed to Milwaukee county, for the reason that a part of the cause of action arose and accrued in Waushara county.
I am authorized to say that Justices Siebeckee and Esoh-weilek concur in this dissent.